Rem. Rev. Stat., § 528, provides:
"The homestead consists of the dwelling house, in which the claimant resides, and the land on which the same is situated."
The majority, in effect, hold that, where a homestead is declared on property, only a portion of which is occupied by a "dwelling house," the declarant may part with his title to the portion of the property upon which the "dwelling house" stands and still maintain his homestead rights in the vacant portion of the property remaining. I cannot subscribe to such construction of the statute.
BEALS, C.J., and MAIN, J., concur with BLAKE, J.